    Case: 5:17-cv-02598-JRA Doc #: 45-4 Filed: 04/12/19 1 of 1. PageID #: 710




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
__________________________________________
                                           )
ADELMAN TRUCK PARTS                       )
CORPORATION,                              )
                                           ) Case No. 5:17-cv-2598(JRA)
                              Plaintiff,   )
                  v.                       )
                                           )
JONES TRANSPORT and DON JONES,            )
                                           )
                              Defendants. )
__________________________________________)

                           CERTIFICATE OF SERVICE

      I, Jonathan R. Miller, an attorney, hereby certify that on April 12, 2019 the

foregoing documents were filed with the Clerk of the Court and served via the

Court’s CM/ECF system, in accordance with the Federal Rules of Civil Procedure,

and/or the Northern District’s Local Rules, and/or the Northern District’s Rules on

Electronic Service upon the following parties and participants: John J. Rambacher

& Michael J. Kahlenberg.

Dated: Winston-Salem, N.C.
       April 12, 2019                        /s/ Jonathan R. Miller
                                             Jonathan R. Miller
                                             Defendants’ Attorney
                                             Salem Community Law Office
                                             301 N. Main St., 24th Floor
                                             Winston-Salem, NC
                                             Tel: (336) 837-4437
                                             Fax: (336) 837-4436
                                             jmiller@salemcommunitylaw.com
